UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    July 22, 2005

                                        Before

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 04-2570

UNITED STATES OF AMERICA,                        Appeal from the United States
    Plaintiff-Appellee,                          District Court for the
                                                 Central District of Illinois.
      v.
                                                 No. 03 CR 30079
SALOMON ORTEGA-VAZQUEZ,
    Defendant-Appellant.                         Jeanne E. Scott,
                                                 Judge.

                                      ORDER

     This court ordered a limited remand so the district court could state on the record
whether the sentence remains appropriate now that United States v. Booker,
125 S. Ct. 738 (2005), has limited the Guidelines to advisory status. See United States
v. Paladino, 401 F.3d 471 (7th Cir. 2005). The Booker issue was the only issue on
appeal.

     The district judge has replied that she would today impose the same sentence,
knowing of the Guidelines’ advisory status. The range under the Guidelines is 18 to
24 months, and Ortega-Vazquez’s sentence of 18 months is the lowest possible
sentence. Ortega-Vazquez’s counsel now informs us, however, that Ortega-Vazquez
has been released from prison and deported to Mexico, rendering this appeal moot.
Accordingly, the appeal is DISMISSED.